Exhibit 10
RELEASE AGREEMENT
     In consideration of their mutual promises and agreements, and subject to
the terms and conditions set forth below in this agreement, National City
Corporation, a Delaware corporation (“National City”), and Jeffrey D. Kelly
(“Executive”) hereby agree as follows:

1.   a. Executive agrees that his last day of active employment with National
City and/or its Affiliates will be September 30, 2008 (the “Separation Date”).
Beginning on the first pay date following the Separation Date, National City
will pay to Executive semi-monthly base salary continuation payments of
$30,208.33, to be paid through the pay cycle ending on December 31, 2008.
Beginning on the pay cycle commencing January 1, 2009, National City will pay to
Executive bi-weekly base salary continuation payments of $27,884.62 through the
pay cycle ending on September 10, 2010 and a final payment of $41,826.74 on the
pay cycle ending September 24, 2010 (The period of September 30, 2008 through
September 24, 2010 being referred to as the “Salary Continuation Period”). All
payments shall be paid in the same manner as employees of National City Bank are
paid their base salary and subject to the limitations contained in paragraph 12
herein.       b. National City will make a lump sum payment to Executive in the
amount of $1,087,500.00 on April 10, 2009.   2.   National City will provide
Executive those medical and dental benefits that are provided to employees
generally without regard to officer title, salary grade, level or status, to the
extent that those benefits and perquisites were provided to Executive prior to
the Separation Date for a period of thirty-eight (38) weeks following the
Separation Date. In the event that the Executive becomes employed by a new
employer and is eligible to receive health insurance and/or dental benefits
(“New Coverage”) the welfare benefits coverage provided under this paragraph
shall be secondary to such New Coverage. National City will pay no other
benefits or expense reimbursements.

1



--------------------------------------------------------------------------------



 



3.   Executive and National City acknowledge that Executive’s rights under the
National City Corporation Deferred Compensation Plan (the “Deferred Comp Plan”)
and the National City Corporation Executive Savings Plan (the “ESP”), shall
survive this agreement and that Executive shall be deemed to be an active
employee under the Deferred Comp Plan and the ESP through the Salary
Continuation Period. Executive’s balances in the Deferred Comp Plan and the ESP
shall be paid to Executive in accordance with the terms of such plans and
Executive’s then current elections.   4.   Executive hereby agrees to have his
participation and any rights, benefits or claims he has in the National City
Corporation Management Incentive Plan for Senior Officers (the “MIP”) for any
plan cycles beginning on or after January 1, 2008 terminated as of the date
hereof. Executive will not be recommended to participate in any future plan
cycles of the MIP.   5.   Executive hereby agrees to have his participation and
any rights, benefits or claims he has in any plan cycle awards granted pursuant
to the National City Corporation Long-Term Cash and Equity Incentive Plan (the
“Long-Term Plan”) terminated as of the date hereof. Executive will not be
recommended to participate in any future plan cycles of the Long-Term Plan.   6.
  The termination of Executive’s employment hereunder shall be an early
retirement under the National City Corporation Supplemental Executive Retirement
Plan (the “SERP”). Executive shall receive his SERP early retirement benefit in
accordance with his current elections under the plan.   7.   For purposes of any
and all stock option award agreements by and between Executive and National City
(the “Stock Option Agreements”), Executive’s separation of employment shall be
treated as a “negotiated termination,” as and if that term is used. The parties
acknowledge that the Stock Option Agreements shall survive the execution of this
agreement and that Executive retains the right to exercise each of his
outstanding stock option grants in accordance with the particular stock option
agreement which governs the grant.   8.   Executive and National City
acknowledge that any and all restricted stock and restricted stock units award
agreements by and between them (the “Restricted Stock Agreements”) shall survive
the execution of this

2



--------------------------------------------------------------------------------



 



    agreement and that Executive shall retain any rights that he possesses
thereunder, including, but not limited to, any rights of a shareholder granted
to shares of restricted stock, any rights to the payment of dividends or
dividend equivalents, and any rights that would arise from a change in control.
The parties acknowledge that the Compensation Committee has interpreted the word
“Employee” for purposes of restricted stock and restricted stock units award
agreements, including the Restricted Stock Agreements to include individuals who
are receiving salary continuation payments. The parties further acknowledge that
Executive shall therefore, with respect to the Restricted Stock Agreements, be
deemed to remain in the continuous employ of National City throughout the Salary
Continuation Period set forth herein. Executive acknowledges that any
outstanding restricted stock or restricted stock units awards that have not
vested by operation of the Restricted Stock Agreements will be forfeited at the
end of the Salary Continuation Period.   9.   National City shall continue to
provide life insurance pursuant to the split dollar agreement, as amended, or
any other company paid life insurance on the same terms as provided to similarly
situated executives through the Separation Date. Executive’s rights, if any, to
policy conversion and the Corporation’s right to premium recovery shall be
resolved according to the terms of the split dollar life insurance agreement, as
amended.   10.   (a) National City shall provide Executive, at National City’s
sole expense, outplacement services through Challenger, Gray & Christmas, Inc.,
provided Executive begins using the outplacement services by December 31, 2009.

   (b)   National City will provide for tax return preparation services provided
to Executive through Ayco Company L.P. (“Ayco”) in connection with tax years
2008, 2009 and 2010. Ayco will provide those financial planning services
provided to Executive by Ayco for calendar years 2008, 2009 and 2010 on the same
basis and for similar services as have been historically provided to the
Executive.

11.   As of the date of this agreement, Executive hereby agrees to the
termination of the Amended and Restated Severance Agreement, entered into by and
between National City Corporation and Executive, dated September 20, 2007.

3



--------------------------------------------------------------------------------



 



12.   All payments of base salary, other compensation, benefits and perquisites
shall be made less withholding for all amounts that National City and/or its
Affiliates are required to withhold and all additional amounts that Executive
has authorized National City and/or its Affiliates to withhold. Each installment
payment made under this agreement shall be deemed to be a separate payment.  
13.   Executive waives any and all rights and/or claims to any payment, benefit,
program, perquisite, award or compensation that he is or may be entitled except
as provided in paragraphs 1 through 10 and 15 of this agreement.   14.  
Executive hereby and by the acceptance of any payments or receipt of any
benefits in the future thereby releases and waives any and all rights and claims
that he may have at such time against National City and/or its Affiliates
arising out of his employment with National City and/or its Affiliates, the
cessation of his active work hereunder, the termination of his employment
hereunder, or any circumstances surrounding or statements made in connection
with the cessation of his active work, or the termination of his employment.
This agreement includes, but is not limited to, rights, benefits or claims under
any federal, state, or local law concerning employment relationships or
employment discrimination including rights under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. Section 621, et seq., as amended.   15.   This
agreement does not include, and Executive does not waive any rights, benefits or
claims that Executive may have (a) under workers’ compensation laws,
(b) pursuant to the indemnification provisions contained in the by-laws of
National City and/or its Affiliates (c) as an additional insured under any
director and officer policy that National City and/or its Affiliates maintain or
have maintained, (d) under any employee benefit or pension plans governed by the
Employee Retirement Income Security Act of 1974, as amended, in which Executive
participated prior to the date of this agreement, including, but not limited to,
National City’s Savings and Investment Plan and the National City
Non-contributory Retirement Plan, (e) any rights under COBRA, (f) any payments,
benefits, rights or claims arising under this agreement or (g) his right to file
a charge or participate in the investigation of any charge of discrimination
with any

4



--------------------------------------------------------------------------------



 



    state or federal agency charged with the enforcement of discrimination laws
(however, Executive agrees and understands that by entering into this Agreement
he does waive his right to recover any damages as a result of such charge(s)
including, but not limited to, attorney’s fees and costs.).   16.   Executive
acknowledges and agrees that in the performance of his duties of employment
Executive has acquired knowledge of National City’s and/or its Affiliates’
strategic plans, objectives and policies. Executive also acknowledges and agrees
that trade secrets and Confidential Information of National City and/or its
Affiliates, as defined in paragraph 18 of this agreement, gained by Executive
during his employment with National City and/or its Affiliates, have been
developed by National City and/or its Affiliates through substantial
expenditures of time, effort and financial resources and constitute valuable and
unique property of National City and/or its Affiliates. Executive further
understands, acknowledges and agrees that the foregoing makes it necessary for
the protection of National City and/or its Affiliates’ businesses that Executive
not divert business or customers from National City and/or its Affiliates and
Executive maintain the confidentiality and integrity of the Confidential
Information. Executive agrees that he will not, from the date of this agreement
through the second anniversary of the Separation Date (the “Business Protection
Period”):

     (a) directly or indirectly solicit, divert, entice or take away any
customers, clients, businesses, patronage or orders from any customers, clients
or businesses with whom the Executive has had contact, involvement or
responsibility during Executive’s employment with National City and/or its
Affiliates, or attempt to do so, on behalf of any person (including Executive),
firm, association, or corporation for the sale of any product or service that
competes with, is the same as, similar to, or a substitute for, any product or
service offered by National City and/or its Affiliates,
     (b) directly or indirectly solicit, divert, entice or take away any
potential customer identified, selected or targeted by National City and/or its
Affiliates with whom the Executive has had contact, involvement or
responsibility during Executive’s employment with National City and/or its
Affiliates, or attempt to do so, for the sale of any product or service that
competes with, is the same as, similar to, or

5



--------------------------------------------------------------------------------



 



a substitute for, any product or service offered by National City and/or its
Affiliates, or
     (c) accept or provide assistance in the accepting of (including, but not
limited to, providing any service, information, assistance or other facilitation
or other involvement) business, patronage or orders from customers or any
potential customers of National City and/or its Affiliates with whom Executive
has had contact, involvement or responsibility on behalf of any person
(including Executive), firm, association, or corporation, any third party or
otherwise for Executive’s benefit.
Nothing contained in this paragraph shall preclude Executive from accepting
employment with a company, firm, or business that competes with National City
and/or its Affiliates so long as the Executive’s activities do not violate the
provisions of this paragraph or any of the provisions of paragraphs 17 and 18
below.

17.   Executive agrees that he will not directly or indirectly at any time
during the Business Protection Period (or as that period is extended pursuant to
the provisions of paragraph 20 herein) solicit, induce, confer or discuss with
any employee of National City and/or its Affiliates or attempt to solicit,
induce confer or discuss with any employee of National City and/or its
Affiliates the prospect of leaving the employ of National City and/or its
Affiliates, termination of his or her employment with National City and/or its
Affiliates, or the subject of employment by some other person or organization.
Executive further agrees that he will not directly or indirectly at any time
during the Business Protection Period attempt to hire or hire any employee of
National City and/or its Affiliates.   18.   Executive will keep in strict
confidence, and will not, directly or indirectly, at any time during or after
the Business Protection Period, disclose, furnish, disseminate, make available
or use (except in the course of performing his duties of employment with
National City and/or its Affiliates) any trade secrets or confidential business
or technical information of National City and/or its Affiliates or their
customers (the “Confidential Information”), without limitation as to when or how
Executive may have acquired such information. The Confidential Information shall
include the whole or any

6



--------------------------------------------------------------------------------



 



    portion or phase of any scientific or technical information, design,
process, procedure, formula, pattern, compilation, program, device, method,
technique or improvement, or any business information or plans, financial
information, or listing of names, addresses or telephone numbers, including
without limitation, information relating to National City’s customers or
prospective customers, National City’s and/or its Affiliates’ customer list,
contract information including terms, pricing and services provided, information
received as a result of customer contacts, National City’s and/or its
Affiliates’ products and processing capabilities, methods of operation, business
plans, financials or strategy, and agreements to which National City and/or its
Affiliates may be a party. The Confidential Information shall not include
information that is or becomes publicly available other than as a result of
disclosure by the Executive in violation of this provision. Executive
specifically acknowledges that the Confidential Information, whether reduced to
writing or maintained in the mind or memory of Executive and whether compiled by
National City and/or its Affiliates and/or Executive, derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been put forth by National City and/or its Affiliates to
maintain the secrecy of such information, that such information is the sole
property of National City and/or its Affiliates and that any retention and use
of such information during or after the Executive’s employment with National
City and/or its Affiliates (except in the course of performing his duties of
employment with National City and/or its Affiliates) shall constitute a
misappropriation of National City’s and/or its Affiliates’ trade secrets.
Executive further agrees that, on or before the Separation Date he will return
to National City and/or its Affiliates, in good condition, all property of
National City and/or its Affiliates, including, without limitation, the
Confidential Information other than as it relates to the personal information of
the Executive. In the event that said items are not so returned, National City
and/or its Affiliates shall have the right to charge Executive for all
reasonable damages, costs, attorney’s fees and other expenses incurred in
searching for, taking, removing, and/or recovering such property. If the
Executive is requested or required (either verbally or in writing) to disclose
any Confidential Information, he shall promptly notify National City and/or its
Affiliates of this request and he shall promptly provide National City with a
copy of the written request or a description of any verbal request so that
National City

7



--------------------------------------------------------------------------------



 



    and/or its Affiliates may seek a protective order or other appropriate
remedy. If a protective order or other appropriate remedy is not obtained in a
reasonable period of time, the Executive may furnish only that portion of the
Confidential Information that he is legally required to disclose.   19.   If at
any time during the Salary Continuation Period the Executive violates any of the
provisions contained in paragraphs 16, 17 or 18 herein or in any of Executive’s
stock option or restricted stock award agreements, National City may terminate
the salary continuation payments, the Salary Continuation Period and any
remaining obligations National City may have with respect to paragraphs 1, 2, 8
and 10 herein. Further, if Executive violates any of the provisions contained in
paragraphs 16, 17, or 18 herein or in any of Executive’s stock option or
restricted stock award agreements, Executive shall pay to National City within
thirty (30) days of such violation damages in an amount equal to the salary
continuation payments actually received (including any tax withholdings for the
benefit of the Executive) by executive under this agreement. It is understood
and agreed that such amount is to be in excess of any other damages or relief to
which National City may be entitled as a result of such violation, including,
but not limited to, the relief set forth in paragraph 24 herein.   20.   If it
shall be judicially determined that Executive has violated any of his
obligations under paragraphs 16, 17 and 18 of this agreement, then the period
applicable to the obligation which he shall have been determined to have
violated shall automatically be extended by a period of time equal to the period
during which said violation(s) occurred.   21.   While the restrictions set
forth herein are considered by the parties to be reasonable in all
circumstances, it is recognized that restrictions may fail for reasons
unforeseen, and accordingly it is hereby agreed and declared that if any
restrictions shall be adjudged to be void as going beyond what is reasonable in
all the circumstances, but would be valid if the geographical area or temporal
extent were reduced in part, or the range of activities or area dealt with
thereby reduced in scope, such restriction shall apply with such modification as
may be necessary to make it valid.   22.   Executive acknowledges that
Executive’s obligations under this agreement are reasonable in the context of
the nature of National City and/or its Affiliates’ businesses and that the
competitive injuries are likely to be sustained by National City and/or its

8



--------------------------------------------------------------------------------



 



    Affiliates if Executive violated such obligations. Executive further
acknowledges that this agreement is made in consideration of, and is adequately
supported by the payments made hereunder, which Executive acknowledges
constitutes new and good, valuable and sufficient consideration.   23.   During
the Business Protection Period (and for any extended period as provided in
paragraph 20) Executive agrees to communicate the contents paragraphs 16 through
20 of this agreement to any person, firm, association, or corporation that
Executive intends to be employed by, associated with, or represent.   24.  
Executive acknowledges and agrees that any remedy at law available to National
City and/or its Affiliates for breach of any of his obligations under this
agreement would be inadequate, and therefore agrees and consents that, in
addition to any other rights or remedies that National City and/or its
Affiliates may have at law or in equity, temporary, preliminary and permanent
injunctive relief may be granted in any proceeding that may be brought to
enforce any provision contained in paragraphs 16 through 18 of this agreement,
without the necessity of proof of irreparable harm.   25.   Executive
acknowledges that he has been advised to consult an attorney and represents that
he has consulted an attorney prior to executing this agreement. Executive
acknowledges that he has been given a period of twenty-one (21) days, commencing
July 9, 2008, to consider this agreement and the benefits he will be receiving
prior to signing it.   26.   Executive understands that he has seven (7) days
after he signs this agreement to revoke it, and that National City and/or its
Affiliates cannot enforce this agreement until the seven (7) days have passed
and Executive has not revoked it. Executive’s pay and benefits under this
agreement may be delayed until the seven (7) days have passed and Executive has
not revoked this agreement.   27.   Executive agrees to make no statements,
whether written or oral, nor take any action that would result in the injury or
impairment of the reputation or goodwill of National City and/or its Affiliates.

9



--------------------------------------------------------------------------------



 



28.   As of the Separation Date, the Executive hereby resigns all officer
titles, positions and director positions he may hold with National City and/or
its Affiliates.   29.   For purposes of this agreement, the term “National City
and/or its Affiliates” means National City, its subsidiaries and affiliates, and
their current and former officers, directors, and employees.   30.   The release
and waiver of all rights, benefits and claims covered by this agreement applies
to Executive and his estate.   31.   Executive acknowledges that he has
completely read, fully understands, and voluntarily signed this agreement.   32.
  This agreement shall be governed by, and construed in accordance with, the
laws of the State of Ohio. Executive agrees that any action, claim,
counterclaim, cross claim, proceeding, or suit, whether at law or in equity,
whether sounding in tort, contract, or otherwise at any time arising out of or
relating to this agreement including, but not limited to, the administration,
enforcement, or negotiation of this agreement, or the performance of any
obligations in respect of this agreement (each such action, claim, counterclaim,
cross claim, proceeding, or suit, an “Action”) shall be brought exclusively in a
federal court or in the State of Ohio Court of Common Pleas located in Ohio.
Each of the parties hereby unconditionally: (i) submits to the personal
jurisdiction of such courts; (ii) consents to service of process in connection
with any action, suit or proceeding against Executive; and (iii) waives any
other requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.   33.   Executive
represents and warrants that during his employment with National City and/or its
Affiliates he complied with the National City Code of Ethics.   34.   This
agreement contains the entire understanding of the parties with respect to the
subject matter of this agreement. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the

10



--------------------------------------------------------------------------------



 



    parties with respect to the subject matter herein other than those expressly
set forth herein. This agreement binds and benefits the parties and their
successors, heirs, beneficiaries and assigns. This agreement may not be altered,
modified, or amended except by written instrument signed by each party.       IN
WITNESS WHEREOF, the parties hereto have duly executed this agreement on this
9th day of July, 2008.

National City Corporation
(“National City”)

                     
By:
                 
 
 
 
Peter E. Raskind      
 
Jeffrey D. Kelly      
 
  Chairman, President and CEO       (“Executive”)    

11